Citation Nr: 0607625	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
degenerative arthritis of the left knee, left ankle, lumbar 
spine and cervical spine.


REPRESENTATION

Appellant represented by:	Mississippi State Veteran 
Affairs Commission 


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and April 2004 rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issue discussed in this decision.

2.  In a January 1987 decision, the Board determined that no 
new evidence had been submitted to warrant a change in the 
April 1947 denial of the veteran's claim for entitlement to 
service connection for chronic arthritis, including arthritis 
of the left knee; the veteran was informed of this decision 
in May 1947, but did not file a notice of disagreement within 
one year of such notification.

3.  Evidence received since the January 1987 Board decision 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The January 1987 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

2.  Evidence submitted since the Board's 1987 decision is not 
new and material, and reopening the veteran's claim for 
service connection for arthritis is not warranted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for arthritis.  VA has complied with the notice 
and duty to assist provisions of the VCAA.  The veteran was 
informed that new and material evidence must raise a 
reasonable possibility of substantiating the claim in order 
to warrant reopening the claim.  Specifically, the veteran 
was advised by VA of the information required to reopen his 
claim in VCAA letters dated in June 2002 and September 2003, 
a January 2004 rating decision, and a September 2004 
statement of the case.  He has been advised of the evidence 
considered in connection with his appeal to reopen his claim 
for arthritis, and was given the opportunity to identify 
additional relevant evidence that may substantiate his claim.  
The appellant was advised that he needed to provide medical 
evidence showing that his arthritis was related to service 
and that VA would obtain all identifiable medical records 
providing that the appellant signed releases, as needed.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the veteran's claim.  

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to reopen his 
claim for service connection for arthritis and has obtained 
and fully developed all relevant evidence necessary for an 
equitable disposition.  As such, there has been no prejudice 
to the veteran in this case that would warrant further notice 
or development, the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Service connection for arthritis disability was denied by the 
Board in a January 1987 decision, and that decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  
A final decision may not be reopened unless new and material 
evidence is received.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).  The Board noted in its 1987 decision 
that, at that time, there was no evidence that the veteran's 
arthritis was incurred in or aggravated by service.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2005).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the 'presumption of credibility' 
doctrine continues to be binding precedent).  The Board is 
required to consider all of the evidence received since the 
last disallowance, in this case, since the Board decision 
dated in January 1987.  Hickson v. West, 12 Vet. App. 247, 
251 (1999).

The evidence received by VA since the Board's January 1987 
decision includes treatment records from the VA Medical 
Center in Jackson, Mississippi, duplicate copies of the 
veteran's service medical records, a statement of the veteran 
and lay statements.

The VA medical records are new, in that they were not of 
record at the time of the January 1987 Board decision.  Since 
this evidence is cumulative in nature, it is not material to 
the issue under consideration as it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
These records reflect that the veteran was seen for 
degenerative joint disease; however, none of the records 
suggest the veteran's current arthritis was either incurred 
in or aggravated by active military service.  Regarding the 
veteran's service medical records, these are duplicates of 
evidence that was already of record at the time of the 1987 
decision, and as such are redundant and therefore not 
material.

As to the lay statements and veteran's own statements, the 
Board finds they, too, are not material as such lay opinions 
are not probative as to the question of causation or 
diagnosis.  They basically reiterate the veteran's earlier 
contentions that he has had chronic knee and back pain since 
service.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  

Lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Because none of the evidence submitted since January 1987 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for arthritis.




ORDER

As new and material evidence has not been submitted, the 
claim of entitlement to service connection for degenerative 
arthritis of the left knee, left ankle, lumbar spine and 
cervical spine is not reopened and the appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


